                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-475-RJC-DCK

 SHEATINA SPARKS and JESSE SPARKS,                     )
                                                       )
                Plaintiffs,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 COLOPLAST CORP.,                                      )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 81) filed by Charles McB. Sasser, concerning Adam Daniel

Peavy on September 30, 2019. Adam Daniel Peavy seeks to appear as counsel pro hac vice for

Plaintiff Sheatina Sparks. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 81) is GRANTED. Adam Daniel

Peavy is hereby admitted pro hac vice to represent Plaintiff Sheatina Sparks.

         SO ORDERED.

                                         Signed: October 1, 2019
